Citation Nr: 0609688	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for bilateral keratoconus, reduced to 10 percent 
effective May 1, 2002.  

2.  Entitlement to a disability rating greater than 20 
percent for bilateral keratoconus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
December 1993 with periods of active duty for training 
(ACDUTRA). 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing in September 2005.

The Board notes that the veteran submitted new medical 
evidence during his September 2005 Travel Board hearing.  
This evidence has not yet been considered by the RO, the 
agency of original jurisdiction.  However, because this 
evidence was submitted with a waiver of RO consideration, the 
Board accepts it for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2005).


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO awarded a 20 
percent disability rating for right eye keratoconus, 
effective from December 7, 1993.

2.  In a December 2001 rating decision, the RO proposed to 
reduce the evaluation for bilateral keratoconus from 20 
percent to 10 percent; the February 2002 rating decision 
accomplished that reduction, effective May 1, 2002.

3.  The evidence was not sufficient at the time of the 
February 2002 rating decision to demonstrate actual 
improvement in the veteran's service-connected bilateral 
keratoconus.

4.  The service-connected bilateral keratoconus requires the 
use of contact lenses.
  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent evaluation 
for bilateral keratoconus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-
4.7, 4.21, 4.84a, Diagnostic Code 6035-6078 (2005).

2.  The criteria for a disability rating of 30 percent for 
bilateral keratoconus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.84a, 
Diagnostic Code 6035-6078 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished. Id.

If a disability rating has been continued at the same level 
for long periods, i.e. five years or more, VA is required to 
afford the veteran a full and complete physical examination, 
the findings from which are to be considered in conjunction 
with the entire record.  38 C.F.R. § 3.344(a) and (c).  See 
38 C.F.R. § 3.951 (ratings in effect for 20 years are 
protected from reduction).  The duration of the rating is 
measured from effective date of rating to the effective date 
of the reduction.  Brown v. Brown, 5 Vet. App. 413, 418 
(1993).  A reduction may be accomplished when the rating 
agency determines that evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

However, when a disability has not become stable and is 
likely to improve, and the disability rating has not 
continued at the same level for at least five years, a 
reexamination disclosing improvement in that disability will 
warrant a reduction in its rating.  38 C.F.R. § 3.344(c).

Originally, the veteran's keratoconus was only present and 
service-connected in the right eye.  The RO granted service 
connection for right eye keratoconus in a June 1994 rating 
decision, and a rating of 20 percent was in order under 38 
C.F.R.  § 4.84a , Diagnostic Code (Code) 6035-6077, effective 
from December 7, 1993.  

Subsequently, keratoconus developed in both eyes (See private 
medical records of "J.O.," M.D., and VA examination of 
November 2001).  In July 2001, the veteran submitted a claim 
for an increased rating for his bilateral keratoconus 
disability.  He was afforded a VA eye examination in November 
2001.  

In an ensuing December 2001 rating decision, the RO proposed 
to reduce the evaluation for keratoconus from 20 to 10 
percent.  In a subsequent February 2002 rating decision, the 
RO accomplished the proposed reduction, reducing the 
veteran's bilateral keratoconus to 10 percent disabling under 
Code 6035-6079, effective from May 1, 2002.  This is most 
current rating.  The veteran timely perfected an appeal of 
that decision.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
Under Code 6035, keratoconus is evaluated on impairment of 
corrected visual acuity using contact lenses.  See also 38 
C.F.R. § 4.75 (the best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required).  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Codes 6061 to 6079.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a. 

In this respect, a 10 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40. 38 C.F.R.  § 4.84a, Diagnostic Codes 
6078, 6079 (2004).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078 (2004).

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078 (2004).

More importantly for the purposes of this case, a note to 
Code 6035 provides that when contact lenses are medically 
required for keratoconus, either unilateral or bilateral, the 
minimum rating will be 30 percent irrespective of the degree 
of impairment of central visual acuity.

Initially, with respect to the reduction, the Board finds 
that the RO satisfied the due process requirements set forth 
in VA regulations.  Specifically, after the proposed 
reduction in December 2001, the veteran was given 60 days to 
present additional evidence and was notified at his address 
of record.  Subsequently, the final rating action was taken 
in February 2002 and the rating was reduced.  The effective 
date of the reduction, May 1, 2002, was the last day of the 
month after expiration of the 60 day period from the date of 
notice of the final rating action as set for in the 
applicable VA regulation.  See 38 C.F.R. § 3.105(e).  

In addition, the Board finds that the original 10 percent 
rating had been in effect for more than five years, i.e., 
from December 7, 1993 to May 1, 2002.  Therefore, the 
remaining question is whether VA afforded the veteran a full 
and complete physical examination and reduced the rating only 
if it was reasonably certain that the improvement would be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a) and (c).  Initially, the veteran was afforded a 
full and complete VA eye examination in November 2001.  

However, in this case, the Board finds that the evidence does 
not support the reduction for evaluation of the veteran's 
bilateral keratoconus under Code 6035-6077 from 20 to 10 
percent effective May 1, 2002.  

According to a February 1994 VA eye examination, the 
veteran's best corrected visual acuity at that time was 
20/200 in the right eye and 20/30 in the left eye.  Based on 
this evidence, in June 1994, the RO granted the veteran a 20 
percent rating under Code 5235-6077 utilizing the Snellen 
Index in Table V.  38 C.F.R. § 4.84a.   

The RO reduced the rating from 20 to 10 percent in a February 
2002 rating decision.  The RO based this reduction on 
corrected visual acuity readings of 20/50 in the right eye 
and 20/40 in the left eye as recorded by the November 2001 VA 
eye examination and private treatment records of Dr. O.  
Pursuant to Table V, that level of visual acuity would not 
warrant a rating greater than the 10 percent for bilateral 
keratoconus. Id.   

However, Dr. O's January 2002 letter also stated that the 
severity of the veteran's keratoconus was progressing.  Dr. O 
and the November 2001 VA examiner both indicated that the 
veteran would see better with contact lenses.  With glasses 
alone, it was uncertain whether the veteran would even pass 
the Department of Motor Vehicle vision test.  

Most importantly, a detailed review of VA outpatient 
treatment records from July 2000 to March 2005 contains 
various recommendations for keratoconus contact lenses to 
improve the veteran's deteriorating vision.  

VA records and the veteran's Board testimony indicated that 
the veteran was not able to tolerate the lenses until 
recently in 2005.  By January 2005, best corrected visual 
acuity shown in a trial fit with contacts was 20/60 in both 
the right and left eye.  This meets the criteria for a 30 
percent rating under Code 6078.  In any event, when contact 
lenses are medically required, as the medical evidence 
suggests in this case, the minimum rating under Code 6035 
must be at least 30 percent.  38 C.F.R.  § 4.84a, Code 6035, 
Note.  Thus, the preponderance of the evidence does not 
demonstrate that the rating reduction was warranted.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995) (Board is required 
to establish, by a preponderance of the evidence, that a 
rating reduction on appeal is warranted).  Therefore, 
restoration of a 20 percent disability rating for bilateral 
keratoconus is granted.  

Given the restoration of the prior rating, the veteran's 
bilateral keratoconus is now currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6035.  

Although the medical evidence of record does not reflect a 40 
percent rating under Code 6035, the Board does find, for the 
reasons cited above, that the overall disability picture more 
accurately supports a 30 percent disability as awarded under 
Code 6035-6078.  38 C.F.R. § 4.7.

As is the case here, when contact lenses are medically 
required, the minimum rating under Code 6035 must be at least 
30 percent.  38 C.F.R. § 4.84a, Code 6035, Note.  
Furthermore, in a January 2005 VA treatment record, best 
corrected visual acuity shown in a trial fit with contacts 
was 20/60 in both the right and left eye.  The veteran 
asserted during his Travel Board testimony that more recent 
VA treatment revealed visual acuity of 20/70 in both eyes 
with contacts.  Bilateral visual acuity of 20/60 or 20/70 
both meet the criteria for a 30 percent rating under Code 
6035-6078.  38 C.F.R. § 4.84a, Table V. 

A higher 40 percent disability rating is warranted for 
impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/200 and vision in the other eye is correctable to 20/70; 
(2) when vision in one eye is correctable to 15/200 and 
vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 10/200 and vision in the 
other eye is correctable to 20/50, or (4) when vision in one 
eye is correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.  There is simply no evidence of record that 
warrants a 40 percent rating under Codes 6073 and 6076.  

The Board has considered other codes as well, but finds that 
an evaluation higher than 30 percent is not warranted under 
any diagnostic code.  As the veteran clearly retains both 
eyes, the provisions of Code 6066 for anatomical loss of one 
eye are not for application.  An evaluation in excess of 30 
percent is not available under Code 6080, pertaining to 
impairment of field of vision.  In addition, there is no 
evidence of diplopia, such that the provisions of Code 6090 
are also not in order.  

When the veteran is fitted with contact lenses at the time of 
evaluation providing best corrective visual acuity, there is 
simply no evidence of record that reflects a rating higher 
than 30 percent in consideration of Codes 6061 to 6079.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for the veteran's bilateral keratoconus.  38 C.F.R. § 
4.3.

It is undisputed that the veteran's service-connected 
keratoconus disability has an adverse effect on his 
employment, but as noted above, the schedular rating criteria 
are designed to take such factors into account.  Furthermore, 
per his Board hearing testimony, the veteran is still able to 
maintain employment.  Thus there is no competent medical 
evidence of exceptional or unusual circumstances to warrant 
referring the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated for 
his disability by the regular rating schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in July 2001 
and notice of reduction letter dated in December 2001, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the December 2003 statement of the case (SOC) 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the July 2001 and 
December 2001 letters prior to the February 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letters did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the medical evidence he has 
submitted and his Travel Board testimony.  Moreover, the VCAA 
and reduction notice letters, December 2001 and February 2002 
rating decisions, and the December 2003 SOC advised the 
veteran of what missing evidence was relevant and necessary 
to demonstrate an increased rating and no reduction.  
Furthermore, the July 2001 letter asks the veteran to advise 
of "any additional information or evidence."  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman, slip op. at 14.    

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating and to show 
that a reduction was not warranted, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the bilateral keratoconus issue on appeal.  

Despite the notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the reduction and an increased rating greater than 
30 percent for bilateral keratoconus, any questions as to the 
effective date to be assigned are rendered moot.  A remand of 
this case does not serve the interests of the veteran or the 
Board.    

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
a VA eye examination.  Neither the veteran nor his 
representative has indicated that any additional evidence 
remains outstanding.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Restoration of a 20 percent disability rating for bilateral 
keratoconus is granted.  

Entitlement to an increased disability rating of 30 percent 
for bilateral keratoconus is granted.    

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


